ORDER

PER CURIAM.
James LaGrone (Defendant) appeals from a judgment of conviction of two counts of first-degree assault, two counts of armed criminal action, and one count of first-degree burglary. Defendant alleges *908trial court error in sustaining the State’s objection to certain testimony by Defendant and in denying Defendant’s motion to sever offenses. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in sustaining the State’s objection to certain testimony by Defendant nor do we find a clear showing of an abuse of discretion in the trial court’s denial of Defendant’s motion to sever offenses. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).